Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 1 of 48 PageID #: 489




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


   SIPCO, LLC,

                              Plaintiff,

          v.
                                                           Civil Action No. 5:20-cv-00168-RWS-
   COMMSCOPE HOLDING COMPANY, INC.,                        CMC
   COMMSCOPE INC.,
   RUCKUS WIRELESS, INC.,                                  COMPLAINT AND
   ARRIS US HOLDINGS, INC.,                                DEMAND FOR JURY TRIAL
   ARRIS ENTERPRISES LLC, and
   ARRIS SOLUTIONS, INC.

                              Defendants.



               FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff SIPCO, LLC (“SIPCO”), by and through its undersigned counsel, files this

  complaint under 35 U.S.C. § 271 for Patent Infringement against Defendants Ruckus Wireless Inc.

  (“Ruckus”); ARRIS US Holdings, Inc., ARRIS Enterprises LLC, and ARRIS Solutions, Inc.,

  (collectively “ARRIS”); and CommScope Holding Company, Inc., and CommScope Inc.

  (collectively “CommScope”) (all, collectively, “Defendants”), and further alleges as follows, upon

  actual knowledge with respect to itself and its own acts, and upon information and belief as to all

  other matters.


                                            OVERVIEW

         1.        Plaintiff SIPCO is a small research, development and technology company now

  based in Virginia. T. David Petite is a founding member of the company.



                                                  1
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 2 of 48 PageID #: 490




          2.      In the 1990s, through his own individual research and development efforts, Mr.

  Petite invented a large number of wireless control and distribution technology applications. The

  inventions resulting from Mr. Petite’s efforts include, but are not limited to, various ways of

  moving data as economically and seamlessly as possible over both wired and wireless networks.

          3.      Through the 1990s and early 2000s investors contributed tens of millions of dollars

  for technology development and implementation of networks. Clients included Georgia Power,

  Alabama Power, Newnan Utilities GA, Johnson Controls, Synovus Bank and Grand Court

  Lifestyles residential living facilities.

          4.      After proving that the technology worked in the field, several companies competed

  to purchase an exclusive license to Mr. Petite’s technology for the market known as “smart grid.”

  Landis+Gyr (http://www.landisgyr.com/) (previously Siemens Metering) took an exclusive license

  to the smart grid technology in 2002 and in 2005 purchased rights to the technology for utility

  applications for $30,000,000. Mr. Petite’s technology has been deployed in millions of meters

  deployed across North America and throughout the world.

          5.      SIPCO retained the rights to the mesh network patents, and for use of the

  technology outside of the utility space. It still maintains ownership of the software, firmware,

  hardware and patent portfolio that resulted from Mr. Petite’s research and development efforts,

  and SIPCO continues to develop and deploy wireless technology applications and wireless

  technology systems throughout the United States.

          6.      SIPCO’s patent portfolio (of which the patents-in-suit are a part) include inventions

  that are widely recognized as pioneering in various fields of use. As a result, more than 100

  companies have taken licenses to them. Licensees include companies operating in the vertical

  markets of Industrial Controls, Lighting, Smart Grid, Building Automation, Network Backhaul,

                                                    2
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 3 of 48 PageID #: 491




  Home Appliance, Home Automation and Entertainment, Sensor Monitoring, and Internet Service

  Provisioning. Licensed products include products using standard wireless mesh protocols such as

  WirelessHART, ZigBee, IEEE 802.15.4, and Z-Wave, as well as proprietary wireless protocols

  such as that marketed by EnOcean.

         7.      SIPCO is the exclusive owner of all rights, title, and interest in the patents-in-suit,

  including the right to exclude others and to enforce, sue and recover damages for past and future

  infringement thereof.

         8.      This is an action for patent infringement by SIPCO.

                                              PARTIES

         9.      SIPCO is a limited liability company organized and existing under the laws of the

  State of Georgia, having its principal office at 13921 Park Center Road, Suite 380, Herndon,

  Virginia 20171.

         10.     Upon information and belief, Defendant Ruckus Wireless, Inc. is a corporation

  organized and existing under the laws of the State of Delaware, with a place of business at 350

  West Java Dr., Sunnyvale, CA 94089, and can be served through its counsel of record or registered

  agent, United Agent Group Inc., 3411 Silverside Road, Tatnall Building, #104, Wilmington, DE

  19810. Upon information and belief, Ruckus Wireless, Inc. sells and offers to sell products and

  services throughout the United States, including in this judicial district, and introduces products

  and services into the stream of commerce that incorporate infringing technology, knowing that

  they would be sold in this judicial district and elsewhere in the United States.

         11.     Upon information and belief, Defendant ARRIS US Holdings, Inc. is a corporation

  organized and existing under the laws of the State of Delaware, with a place of business at 350

  West Java Dr., Sunnyvale, CA 94089, and can be served through its counsel of record or registered

                                                   3
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 4 of 48 PageID #: 492




  agent, United Agent Group Inc., 3411 Silverside Road, Tatnall Building, #104, Wilmington, DE

  19810. Upon information and belief, ARRIS US Holdings, Inc. sells and offers to sell products

  and services throughout the United States, including in this judicial district, and introduces

  products and services into the stream of commerce that incorporate infringing technology,

  knowing that they would be sold in this judicial district and elsewhere in the United States.

         12.     Upon information and belief, Defendant ARRIS Enterprises LLC is a corporation

  organized and existing under the laws of the State of Delaware, with a place of business at 350

  West Java Dr., Sunnyvale, CA 94089, and can be served through its counsel of record or registered

  agent, United Agent Group Inc., 3411 Silverside Road, Tatnall Building, #104, Wilmington, DE

  19810. Upon information and belief, ARRIS Enterprises LLC sells and offers to sell products and

  services throughout the United States, including in this judicial district, and introduces products

  and services into the stream of commerce that incorporate infringing technology, knowing that

  they would be sold in this judicial district and elsewhere in the United States.

         13.     Upon information and belief, Defendant ARRIS Solutions, Inc. is a corporation

  organized and existing under the laws of the State of Delaware, with a place of business at 350

  West Java Dr., Sunnyvale, CA 94089, and can be served through its counsel of record or registered

  agent, United Agent Group Inc., 3411 Silverside Road, Tatnall Building, #104, Wilmington, DE

  19810. Upon information and belief, ARRIS Solutions, Inc. sells and offers to sell products and

  services throughout the United States, including in this judicial district, and introduces products

  and services into the stream of commerce that incorporate infringing technology, knowing that

  they would be sold in this judicial district and elsewhere in the United States.

         14.     Upon information and belief, Defendant CommScope Holding Company, Inc. is a

  corporation organized and existing under the laws of the State of Delaware, with a place of

                                                   4
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 5 of 48 PageID #: 493




  business at 1100 CommScope Place, SE, Hickory, North Carolina 28602, and can be served

  through its counsel of record or registered agent, Corporation Service Company, 251 Little Falls

  Drive, Wilmington, DE 19808.

         15.     Upon information and belief, Defendant CommScope Inc. is a corporation

  organized and existing under the laws of the State of Delaware, with a place of business at 1100

  CommScope Place, SE, Hickory, North Carolina 28602, and can be served through its counsel of

  record or registered agent, Corporation Service Company, 251 Little Falls Drive, Wilmington, DE

  19808. Upon information and belief, CommScope Inc. is a wholly owned subsidiary of

  CommScope Holding Company, Inc. (collectively “CommScope”). Upon information and belief,

  CommScope is doing business, either directly or through its agents, on an ongoing basis in this

  judicial district and has a regular and established place of business in this judicial district. For

  example,     CommScope        maintains    and       offers   the   CommScope       web     domain

  (www.commscope.com) that advertises the accused products and directs customers and/or

  potential customers in this district as to where to purchase those products.

         16.     Upon information and belief, CommScope acquired ARRIS and Ruckus in 2019.

         17.     Upon information and belief, CommScope controls ARRIS and Ruckus and their

  decisions regarding importation, manufacture, sale, and/or offers for sale of their products and

  services throughout the United States. For example, in the CommScope “combined company” the

  members of the ARRIS leadership team joined the combined company under the direction of the

  president and chief executive officer of CommScope. For example, in a press release dated

  February 15, 2019, CommScope’s Chief Operating Officer, Morgan Kurk, explained that “[t]he

  addition of ARRIS and Ruckus to form the new CommScope will enhance our technology

  leadership throughout the network from the core, through the access, to the edge,” and that “he

                                                   5
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 6 of 48 PageID #: 494




  look[s] forward to helping unlock this potential by driving tighter integration across the company

  and leadership through the ecosystem.”

         18.     Upon information and belief, Defendants deliberately hold themselves out as a

  single combined “CommScope” company. The online websites for Defendants are combined into

  a single “CommScope” presence, which is maintained and offered by CommScope, Inc. For

  example, the ARRIS web domain (www.arris.com) re-directs the public to the CommScope web

  domain (www.commscope.com) that explains that the world’s leading portfolio of networking

  solutions include CommScope/Ruckus-branded and CommScope/ARRIS-branded products.

  Similarly, the former Ruckus web domain (www.ruckuswireless.com) re-directs the public to the

  CommScope       web     domain      (www.commscope.com)         that    showcases     Defendants’

  CommScope/Ruckus-branded products and solutions. The CommScope web domain further

  explains that the companies operate as “combined companies” that provide their technologies,

  solutions, and products, such as by importation, manufacture, sale, and/or offers for sale of their

  products and services throughout the United States:




                                                  6
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 7 of 48 PageID #: 495




  (https://www.commscope.com/about-us). The CommScope web domain also promotes the sale of

  the accused products, providing instructions and information regarding “how to buy” the products

  of ARRIS and Ruckus (https://www.commscope.com/resources/how-to-buy/). As another

  example, ARRIS International’s LinkedIn page (https://www.linkedin.com/company/arris), and

  Ruckus Network’s LinkedIn page (https://www.linkedin.com/company/ruckus-networks/), both

  instruct     its   visitors   to    instead   visit   and   follow   CommScope’s       LinkedIn   page

  (http://www.linked.in.com/company/commscope) for news, updates, and job postings. The

  CommScope webdomain and “Social Networks” that facilitate the above combined presence are

  maintained and offered by CommScope Inc. (https://www.commscope.com/globalassets/

  digizuite/3427-terms-and-conditions-for-the-use-of-the-website.pdf). Furthermore, job postings

  to join the “Ruckus Wireless engineering team” and for “Ruckus Networks, a

  Commscope company”            are     found    on     CommScope’s     job   listings   website    (e.g.,

  https://jobs.commscope.com/job/Sunnyvale-Director%2C-Wirleess-Hardware-Engineering-

  Cali/687776400/, and https://jobs.commscope.com/job/Sunnyvale-Principal-Software-Engineer-

  Cali/684407100/). In addition, a Google search shows various job postings for ARRIS in

  CommScope’s Richardson, Texas location.

             19.     CommScope is doing business, either directly or through its agents, on an ongoing

  basis in this judicial district and has a regular and established place of business in this judicial

  district.

                     NATURE OF THE ACTION, JURISDICTION, AND VENUE

             20.     SIPCO brings this action for patent infringement under the patent laws of the United

  States, 35 U.S.C. § 271 et seq.



                                                        7
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 8 of 48 PageID #: 496




          21.      This Court has subject matter jurisdiction over the subject matter of this action

  pursuant to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

  United States.

          22.      The Court has personal jurisdiction over the Defendants because, inter alia

  SIPCO’s claims arise in whole or in part from Defendants’ conduct in Texas, including making,

  using, offering to sell and/or selling accused products in Texas, and/or importing accused products

  into Texas, and/or inducing others to commit acts of patent infringement in Texas. For example,

  CommScope operates offices at which it does business in Texas at 2601 Telecom Parkway,

  Richardson, Texas 70852; 11312 S. Pipeline Road, Eulees, Texas 76040; and 4101 W. Military

  Highway A, McAllen Texas 78053.

          23.      Venue is proper under 28 U.S.C. § 1400(b) and 28 U.S.C. § 1391(b) for at least the

  same reasons stated above. Plaintiff is informed and believes, and on that basis alleges, that

  CommScope has committed acts of infringement and has a regular and established place of

  business in this judicial district.

          24.      Plaintiff is informed and believes, and on that basis alleges, that CommScope has a

  regular and established physical place of business in the Eastern District of Texas, including at

  2601 Telecom Parkway, Richardson Texas 70852, as depicted below.




                                                    8
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 9 of 48 PageID #: 497




                               (Image showing CommScope’s offices at
                            2601 Telecom Parkway, Richardson TX 75082)




                     (Map Image showing the location of CommScope’s offices at
                           2601 Telecom Parkway, Richardson TX 75082)

           25.   CommScope’s commission of acts of infringement here, on behalf of itself and the

  other Defendants, and the presence of a sizeable office at which CommScope does business in the

  Eastern District of Texas, establishes venue over it under 28 U.S.C. § 1400(b). See In re Cray,

  Inc., 871 F.3d 1355, 1362 (Fed. Cir. 2017) (describing location sufficient to establish venue as a

  “physical, geographical location in the district from which the business of the defendant is carried

  out”).

           26.   Venue in this judicial district is proper as to all Defendants pursuant to 28 U.S.C. §

  1391(b)(3) for at least the reason that CommScope, Inc., a defendant in this matter, is subject to

  the Court’s personal jurisdiction with respect to this action.


                                                    9
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 10 of 48 PageID #: 498




          27.     This suit is commenced against Defendants pursuant to 35 U.S.C. § 299 in a single

   action because (a) a right to relief is asserted against the parties jointly, severally, or in the

   alternative with respect to or arising out of the same transaction, occurrence, or series of

   transactions or occurrences relating to the making, using, importing into the United States, offering

   for sale, and/or selling of the same accused products or processes, and (b) questions of fact

   common to all Defendants will arise in the action.

          28.     Upon information and belief, Defendants manufacture, sell and/or offer for sale the

   same products and processes accused in this action.

                                          PATENTS-IN-SUIT

          29.     Plaintiff, as assignee, is the owner of all right, title, and interest in United States

   Patent No. 8,924,587, titled “Systems and Methods for Controlling Communication Between a

   Host Computer and Communication Devices,” a true and correct copy of which is attached hereto

   as Exhibit 1 (the “’587 Patent”). The ’587 Patent was duly and legally issued by the USPTO on

   December 30, 2014.

          30.     Plaintiff, as assignee, is the owner of all right, title, and interest in United States

   Patent No. 6,891,838, titled “System and Method for Monitoring and Controlling Residential

   Devices,” a true and correct copy of which is attached hereto as Exhibit 2 (the “’838 Patent”). The

   ’838 Patent was duly and legally issued by the USPTO on May 10, 2005.

          31.     Plaintiff, as assignee, is the owner of all right, title, and interest in United States

   Patent No. 7,480,501, titled “System and Method for Transmitting an Emergency Message Over

   an Integrated Wireless Network,” a true and correct copy of which is attached hereto as Exhibit 3

   (the “’501 Patent”). The ’501 Patent was duly and legally issued by the USPTO no later than

   January 20, 2009.

                                                    10
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 11 of 48 PageID #: 499




          32.     Plaintiff, as assignee, is the owner of all right, title, and interest in United States

   Patent No. 8,606,284, titled “Terminal Having Transfer Mode and Network Connection Method,”

   a true and correct copy of which is attached hereto as Exhibit 4 (the “’284 Patent”). The ’284

   Patent was duly and legally issued by the USPTO on December 10, 2013.

          33.     Plaintiff, as assignee, is the owner of all right, title, and interest in United States

   Patent No. 8,666,357, titled “System and Method for Transmitting an Emergency Message Over

   an Integrated Wireless Network,” a true and correct copy of which is attached hereto as Exhibit 5

   (the “’357 Patent”). The ’357 Patent was duly and legally issued by the USPTO on March 4, 2014.

          34.     Plaintiff, as assignee, is the owner of all right, title, and interest in United States

   Patent No. 7,697,492, titled “Systems and Methods for Monitoring and Controlling Remote

   Devices,” a true and correct copy of which is attached hereto as Exhibit 6 (the “’492 Patent”). The

   ’492 Patent was duly and legally issued by the USPTO on April 13, 2010.

          35.     Collectively, the’587 Patent, ’838 Patent, ’501 Patent, ’284 Patent, ’357 Patent, and

   ’492 Patent are referred to herein as the “Patents-in-Suit.”

                  COUNT 1 - INFRINGEMENT OF U.S. PATENT NO. 8,924,587

          36.     SIPCO incorporates paragraphs 1 through 35 above by reference.

          37.     Defendants have infringed at least claims 3-8, 13-14, and 16 the ’587 Patent in

   violation of 35 U.S.C. § 271, directly by at least using, manufacturing, importing, supplying,

   distributing, selling and/or offering for sale products and/or systems, including the Accused

   Products. .

          38.     For example, Defendants have infringed at least claim 3 of the ’587 Patent literally

   and/or under the doctrine of equivalents, including by way of example offering for sale and selling

   (1) Defendants’ CommScope/Ruckus-branded IoT-ready Access Points (“APs”) supporting

                                                    11
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 12 of 48 PageID #: 500




   Zigbee in combination with ZoneDirector or SmartZone Controller; and (2) Defendants’

   CommScope/Ruckus-branded APs supporting Zigbee in unleashed mode (collectively, the

   “Accused ’587 Products”). Exemplary Accused ’587 Products include at least the

   CommScope/Ruckus-branded APs R850, R750, R730, R650, R550, R720, R710, R610, R510,

   M510, H510, C110, T750, T610, T310, T811-CM, and E510, either with or without Ruckus IoT

   Module, e.g., i100.

          39.     Each of the Accused ’587 Products can function as a site controller when used in

   an IEEE802.15.4/Zigbee network (“a wireless communication network”) together with compatible

   third-party Zigbee IoT devices (e.g., Zigbee door lock in ASSA ABLOY Hospitality solution).

          40.     Each of the Accused ’587 Products includes a transceiver (e.g., a ZigBee radio)

   configured to receive data messages from one or more wireless transceivers (e.g., the Zigbee radios

   of compatible third-party Zigbee IoT devices such as the Zigbee door lock in ASSA ABLOY

   Hospitality solution) of the wireless communication network, each of the one or more wireless

   transceivers having a unique identifier (e.g., Source IEEE address/Source Address in Zigbee NWK

   Frame) and configured to receive a sensor data signal from a remote device (e.g., the associated

   third-party Zigbee IoT devices), the data messages comprising the sensor data signal (e.g., frame

   payload in Zigbee NWK Frame) and the unique identifier of the corresponding wireless

   transceiver.

          41.     Each of the Accused ’587 Products further includes a network interface device

   configured to provide communication between the site controller and a wide area network (e.g.,

   the Internet via Ethernet, Wi-Fi, or cellular connection).




                                                    12
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 13 of 48 PageID #: 501




          42.     Each of the Accused ’587 Products is configured to identify remote devices

   associated with the sensor data signals of the received data messages (e.g., using the Source

   Address and Source IEEE Address).

          43.     Each of the Accused ’587 Products is further configured to provide information

   related to the sensor data signals to the wide area network (e.g., the Internet via Ethernet, Wi-Fi,

   or cellular connection) for access by a network device (e.g., a computer running Defendants’

   CommScope/Ruckus-branded IoT management software, IoT cloud services, or ASSA ABLOY’s

   Visionline Server).

          44.     Each of the Accused ’587 Products is further configured to transmit a status

   message (e.g., IEEE802.15.4/Zigbee frames including “Read Attributes Command”) to one or

   more of the remote devices requesting current operating status of the one or more remote devices,

   wherein the operating status comprises information indicative of a condition monitored and/or

   controlled (e.g., on/off, closures, temperature, etc.) by the one or more remote devices, receive a

   first response message (e.g., IEEE/Zigbee frames including “Read Attributes Response

   Command”) comprising the current operating status and identification information of the one or

   more remote devices, provide information corresponding to the operating status and identification

   information of the one or more remote devices to the wide area network (e.g., the Internet via

   Ethernet, Wi-Fi, or cellular connection) for access by the network device (e.g., a computer running

   Defendants’ CommScope/Ruckus-branded IoT management software, IoT cloud services, or

   ASSA ABLOY’s Visionline Server), and determine (e.g., via Zigbee route discovery) and store

   (e.g., in Zigbee routing tables) upstream and downstream communication paths for the one or more

   wireless transceivers of the wireless communication network.



                                                   13
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 14 of 48 PageID #: 502




     (CommScope Ruckus Solution Brief: ASSA ABLOY Delivering Simplified Online Door Lock
                                        Solutions, at 2.)

          45.     The features and capabilities of Defendants’ Accused Products reflect Defendants’

   direct infringement by satisfying every element of at least the aforementioned claims 3-8 of the

   ’587 Patent, under 35 U.S.C. § 271(a).

          46.     As another example, Defendants have infringed at least claims 13-16 of the ’587

   Patent, directed to a “site controller for use in a wireless communication network,” literally and/or

   under the doctrine of equivalents, including by way of example installing, setting up, using, and

   operating the Accused ’587 Products within IEEE802.15.4/Zigbee networks, including the (1)

   CommScope/Ruckus-branded ZoneDirector Series Network Controllers and their associated

   software, such as the ZoneDirector OS; (2) CommScope/Ruckus-branded SmartZone Series

   Network Controllers, including their associated software; (3) the CommScope/Ruckus-branded


                                                    14
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 15 of 48 PageID #: 503




   Cloud service; and (4) the Ruckus APs in “Unleashed” mode, including their associated software,

   in networks that also include compatible ZigBee IoT devices. Defendants specifically incorporated

   third-party Zigbee IoT devices to IEEE802.15.4/Zigbee networks including the Accused ’587

   Products and monitored and controlled the incorporated third-party Zigbee IoT devices using the

   Accused ’587 Products. (See, e.g., https://www.youtube.com/watch?v=JKxriG1fllM (dated June

   19, 2019); https://www.youtube.com/watch?v=oqze7km_WlY (dated June 20, 2019).)

          47.     SIPCO has complied with the provisions of 35 U.S.C. § 287(a) by requiring

   licensees of its patents to comply with marking requirements, including by requiring licensees of

   its patents to mark retail products with patent numbers and/or listing products and/or patent

   numbers on publicly available websites, and undertaking reasonable measures to ensure

   compliance by its licensees. On information and belief, Defendants gained actual or constructive

   knowledge of the ’587 Patent as a result of this patent marking, and Defendants have therefore

   been on notice of the ’587 Patent.

          48.     On information and belief, Defendants undertook and continued their infringing

   actions despite an objectively high likelihood that such activities infringed the ’587 Patent, which

   has been duly issued by the USPTO, and is presumed valid. For example, since, at least the time

   which Defendants had notice of the ’587 Patent and its applicability to their products, Defendants

   have been aware of an objectively high likelihood that its actions constituted and continue to

   constitute infringement of the ’587 Patent, and that the ’587 Patent is valid. On information and

   belief, Defendants could not reasonably, subjectively believe that its actions do not constitute

   infringement of the ’587 Patent, nor could they reasonably, subjectively believe that the patent is

   invalid. Despite that knowledge and subjective belief, and despite the objectively high likelihood



                                                   15
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 16 of 48 PageID #: 504




   that its actions constitute infringement, Defendants have continued its infringing activities. As

   such, Defendants willfully infringe the ’587 Patent.

          49.     SIPCO has been damaged by Defendants’ infringement of the ’587 Patent.

                 COUNT 2 - INFRINGEMENT OF U.S. PATENT NO. 6,891,838

          50.     SIPCO incorporates paragraphs 1 through 52 above by reference.

          51.     Defendants have infringed and continue to infringe the ’838 Patent in violation of

   35 U.S.C. § 271, directly and/or indirectly by at least using, manufacturing, importing, supplying,

   distributing, selling and/or offering for sale products and/or systems, including the Accused

   Products, and/or by contributing to or inducing infringement by others with the intent to cause

   infringement of the ’838 Patent.

          52.     For example, Defendants have infringed and continue to infringe at least claim 40

   of the ’838 Patent, directed to a “distributed data monitoring and control system,” literally and/or

   under the doctrine of equivalents, including by way of example offering for sale and selling (1)

   Defendants’ CommScope/Ruckus-branded IoT-Ready and SmartMesh-enabled APs; (2)

   Defendants’    CommScope/ARRIS-branded          IoT-Ready HomeAssure         gateways,    and    (3)

   Defendants’ CommScope/ARRIS-branded IoT-Ready Smart Media Devices (collectively, the

   “Accused ’838 Products”). Exemplary Accused ’838 Products include at least Defendants’

   CommScope/Ruckus-branded APs R850, R750, R730, R650, R550, R720, R710, R610, R510,

   M510, H510, C110, T750, T610, T310, T811-CM, E510, either with or without a Ruckus IoT

   Module, e.g., i100; Defendants’ CommScope/ARRIS-branded HomeAssure gateways (e.g.,

   NVG558, NVG578, etc.); and Defendants’ IoT-Ready Smart Media Devices.

          53.     Each of the Accused ’838 Products create a distributed data monitoring and control

   system suitable for distinct residential automation applications. For example, each of the Accused

                                                   16
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 17 of 48 PageID #: 505




   ’838 Products is an AP with a built-in IoT radio with onboard BLE and Zigbee capabilities that

   can function as part of an IoT Suite Ecosystem.




                         (CommScope Ruckus IoT Suite Data Sheet, at 4-5.)

                                                     17
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 18 of 48 PageID #: 506




             54.   Each of the Accused ’838 Products create a distributed data monitoring and control

   system with a first sensor configured to provide a first sensor data signal from a first local control

   system. For example, each of the products are APs or gateways that form a distributed data

   monitoring and control system for IoT sensors such as remote key cards and locks, intrusion, air,

   water and pollution quality, connected transit and bike shares, smart lighting and smart locks, and

   others.

             55.   Each of the Accused ’838 Products create a distributed data monitoring and control

   system with a first wireless communication device communicatively coupled to the first sensor,

   configured to receive the first sensor data signal from the first sensor, and configured to format

   and transmit a first encoded data signal. For example, the IoT sensors are coupled to wireless

   communication devices to communicate IoT sensor data using the BLE or Zigbee standards.

             56.   Each of the Accused ’838 Products create a distributed data monitoring and control

   system (e.g., operating using the BLE standard) wherein the first encoded data signal (e.g., BLE

   Network PDU) comprises a first wireless communication device identifier (e.g., a Source

   Address), and comprises a first function code mapped from the received first sensor data signal

   (e.g., a Light LC occupancy sensor status reported by the IoT occupancy sensors).

             57.   Each of the Accused ’838 Products create a distributed data monitoring and control

   system wherein the first function code is selected from a generic set of function codes configured

   for distinct applications, such that the first sensor data signal from the first local control system is

   mapped to a corresponding function code of the generic set of function codes. For example, by

   operating according to the Bluetooth Specification Mesh Model, a first function code included in

   the first encoded data signal is mapped from the first sensor data signal from the first local control

   system (e.g., occupancy status detected and reported from an occupancy sensor) to a corresponding

                                                     18
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 19 of 48 PageID #: 507




   function code of the generic set of function code (e.g., Light LC Occupancy binary state which has

   the values of Generic On/Off state).

          58.     Each of the Accused ’838 Products creates a distributed data monitoring and control

   system wherein the first wireless communication device is configured to transmit the first encoded

   data signal over a wireless transmission media to a gateway communicatively coupled to a wide

   area network. For example, the products are APs or gateways that form a distributed data

   monitoring and control system and that are connected to a wide area network such as the Internet.

          59.     Each of the Accused ’838 Products create a distributed data monitoring and control

   system wherein the gateway is configured to receive and translate the first encoded data signal into

   a wide area network data transfer protocol for transmission to a computing device configured to

   collect, process, and store, the first encoded data signal. For example, each of the Accused ’838

   Products are APs or gateways configured to receive and translate the first encoded data signal (e.g.,

   a BLE message) into a wide area network data transfer protocol (e.g., a 802.11 data message) for

   transmission (e.g., via the Internet over Ethernet or over cellular LTE network, either directly or

   via other Ruckus APs in the network) to a computer device (e.g., a computer running IoT

   Management software, analytics software or IoT cloud services, or a server) which is configured

   to collect, process and store the first encoded data signal (e.g., collect, process, and store an IoT

   occupancy sensor status signal).

          60.     The features and capabilities of Defendants’ Accused Products reflect Defendants’

   direct infringement by satisfying every element of at least the aforementioned claim of the ’838

   Patent, under 35 U.S.C. § 271(a).

          61.     Where acts constituting direct infringement of the ’838 Patent are not performed by

   Defendants, such acts constituting direct infringement of the ’838 Patent are performed by

                                                    19
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 20 of 48 PageID #: 508




   Defendants’ customers and/or end-users who act at the direction and/or control of Defendants,

   with Defendants’ knowledge.

          62.     Plaintiff is informed and believes, and on that basis alleges, that Defendants are

   indirectly infringing one or more claims of the ’838 Patent by active inducement in violation of 35

   U.S.C. § 271(b), by at least using, manufacturing, supplying, distributing, selling and/or offering

   for sale the Accused Products to their customers with the knowledge and intent that use of those

   products would constitute direct infringement of the ’838 Patent.

          63.     For example, Defendants direct their customers how to install, configure and

   operate the Accused ’838 Products, including providing instructions, documentation, and technical

   support for customers to install and operate the Accused ’492 Products in a SmartMesh network

   with IoT sensors. This includes instruction, documentation and technical support for installing,

   setting up, and operating the SmartMesh Network itself, including operation of (1)

   CommScope/Ruckus-branded IoT-ready APs, (2) CommScope/Ruckus-branded IoT Modules; (3)

   CommScope/Ruckus-branded SmartZone Controller; and (4) CommScope/Ruckus-branded IoT

   Controller. This includes but is not limited to the information and materials on Defendants’

   website.

          64.     Defendants specifically direct their customers on how to create a IoT Suite

   Ecosystem to establish cross-solution policy rules for various deployment examples, while

   allowing for the use of analytic tools and services to monitor and control IoT systems, including

   testing, setting up, and adjusting a network infrastructure with multi-radio standards support to

   address a variety of IoT requirements. This also includes but is not limited to the information and

   materials on Defendants’ website.



                                                   20
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 21 of 48 PageID #: 509




          65.     Defendants have indirectly infringed one or more claims of the ’838 Patent, by,

   among other things, contributing to the direct infringement of others, including customers of the

   ’838 Accused Products by making, offering to sell, or selling, in the United States, or importing a

   component of a patented machine, manufacture, or combination, or an apparatus for use in

   practicing a patented process, constituting a material part of the invention, knowing the same to be

   especially made or especially adapted for use in infringement of the ’838 Patent, and not a staple

   article or commodity of commerce suitable for substantial non-infringing use. Thus, Defendants

   are liable for infringement of the ’838 Patent pursuant to 35 U.S.C. § 271(c).

          66.     SIPCO has complied with the provisions of 35 U.S.C. § 287(a) by requiring

   licensees of its patents to comply with marking requirements, including by requiring licensees of

   its patents to mark retail products with patent numbers and/or listing products and/or patent

   numbers on publicly available websites, and undertaking reasonable measures to ensure

   compliance by its licensees. On information and belief, Defendants gained actual or constructive

   knowledge of the ’838 Patent as a result of this patent marking. In addition, Defendants have been

   on notice of the ’838 Patent since at least June 1, 2020. By the time of trial, Defendants will thus

   have known and intended (since receiving such notice), that their continued actions would actively

   induce and contribute to actual infringement of one or more claims of the ’838 Patent.

          67.     Defendants undertook and continued their infringing actions despite an objectively

   high likelihood that such activities infringed the ’838 Patent, which has been duly issued by the

   USPTO, and is presumed valid. For example, since, at least the time which Defendants had notice

   of the ’838 Patent and its applicability to their products, Defendants have been aware of an

   objectively high likelihood that its actions constituted and continue to constitute infringement of

   the ’838 Patent, and that the ’838 Patent is valid. On information and belief, Defendants could not

                                                   21
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 22 of 48 PageID #: 510




   reasonably, subjectively believe that its actions do not constitute infringement of the ’838 Patent,

   nor could they reasonably, subjectively believe that the patent is invalid. As noted above,

   Defendants became aware of the ’838 Patent and its infringement of the ’838 Patent no later than

   June 1, 2020 when CommScope Holding Co., Inc. received SIPCO's notice letter dated May 27,

   2020 and sent via Federal Express that same day, and would have become aware of their

   infringement then or shortly thereafter. Further, SIPCO sent a follow-up letter to Defendants on

   October 30, 2020, by overnight mail to the legal departments for CommScope Holding Co., Inc.,

   ARRIS Solutions, Inc., and Ruckus Wireless Inc.’s, specifically directing them to claim 40 of the

   ’838 Patent and by e-mail to the legal department for CommScope Holding Co., Inc., including a

   claim chart setting forth in detail the basis for the infringement of that claim. Despite that

   knowledge and subjective belief, and despite the objectively high likelihood that its actions

   constitute infringement, Defendants have continued its infringing activities. As such, Defendants

   willfully infringe the ’838 Patent.

          68.     SIPCO has been damaged by Defendants’ infringement of the ’838 Patent.

                  COUNT 3 - INFRINGEMENT OF U.S. PATENT NO. 7,480,501

          69.     SIPCO incorporates paragraphs 1 through 71 above by reference.

          70.     Defendants have infringed and continue to infringe the ’501 Patent in violation of

   35 U.S.C. § 271, directly and/or indirectly by at least using, manufacturing, importing, supplying,

   distributing, selling and/or offering for sale products and/or systems, including the Accused

   Products, and/or by contributing to or inducing infringement by others with the intent to cause

   infringement of the ’501 Patent.

          71.     For example, Defendants have infringed and continue to infringe at least claim 17

   of the ’501 Patent, directed to a “wireless communication network adapted for use in an automated

                                                   22
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 23 of 48 PageID #: 511




   monitoring system,” literally and/or under the doctrine of equivalents, including by way of

   example offering for sale and selling (1) Defendants’ CommScope/Ruckus-branded cellular-ready

   APs with ZoneDirector (collectively, the “Accused ’501 Products”). Exemplary Accused ’501

   Products include at least Defendants’ CommScope/Ruckus-branded APs R850, R750, R730,

   R650, R550, R720, R710, R610, R510, M510, H510, C110, T750, T610, T310, T811-CM, E510.

          72.     Each of the Accused ’501 Products includes a method for communicating

   emergency messages and cellular communications. For example, each product is a wireless AP or

   gateway that has integrated or add-on cellular communication capabilities (e.g., 3G/4G/LTE

   and/or WiMAX) and communicates messages between it and one or more wireless APs, including

   communicating emergency messages such as network messages based on information from, as

   non-limiting examples, the state of smart locks, forced room entry conditions, andBLE panic

   buttons.

          73.     Each of the Accused ’501 Products include predetermining a path for an emergency

   message by broadcasting path information to components of a transceiver network, such that each

   component stores the path information in its memory and configures itself to react to a signal for

   which the component is part of the predetermined path. For example, each of the Accused ’501

   Products is a gateway or AP that includes Smart Mesh, ZoneFlex and/or ZoneDirector, and that

   determines, ahead of time, the “best” mesh node with which to communicate network messages

   with by choosing a path from a plurality of paths in a tree topology.




                                                   23
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 24 of 48 PageID #: 512




                            (CommScope Ruckus IoT Suite Data Sheet, at 5.)

          74.     Each of the Accused ’501 Products includes receiving an emergency message

   broadcasted from an emergency message transceiver, the emergency message having at least an

   identification code uniquely assigned to the emergency message transceiver. For example, each of

   the Accused ’501 Products communicates, in the predetermined path, emergency information such

   as, for example, from IoT devices that use the BLE and Zigbee standards. The emergency message

   comprises an identification code uniquely assigned to the emergency message transceiver (e.g., a

   Source Address field).

          75.     Each of the Accused ’501 Products includes determining information relevant to

   the received emergency message (e.g., its Source) by associating the information with the

   identification code of the emergency message transceiver (e.g., a Source Address field).

          76.     Each of the Accused ’501 Products includes communicating the emergency

   message and the relevant information along a predetermined path selected from a plurality of

   possible paths over a network of transceivers (e.g., in a network using Smart Mesh, ZoneFlex
                                                  24
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 25 of 48 PageID #: 513




   and/or ZoneDirector) such that assistance is summoned in response to the received emergency

   message.

          77.     Each of the Accused ’501 Products includes receiving cellular communications

   from a cellular transceiver configured to communicate with a cellular communications network

   (e.g., using built-in or added on cellular radio or a cellular wireless to receive cellular

   communications from a service provider’s 3G/4G/LTE and/or WiMAX network).

          78.     The features and capabilities of Defendants’ Accused Products reflect Defendants’

   direct infringement by satisfying every element of at least the aforementioned claim of the ’501

   Patent, under 35 U.S.C. § 271(a).

          79.     Where acts constituting direct infringement of the ’501 Patent are not performed by

   Defendants, such acts constituting direct infringement of the ’501 Patent are performed by

   Defendants’ customers and/or end-users who act at the direction and/or control of Defendants,

   with Defendants’ knowledge.

          80.     Plaintiff is informed and believes, and on that basis alleges, that Defendants are

   indirectly infringing one or more claims of the ’501 Patent by active inducement in violation of 35

   U.S.C. § 271(b), by at least using, manufacturing, supplying, distributing, selling and/or offering

   for sale the Accused Products to their customers with the knowledge and intent that use of those

   products would constitute direct infringement of the ’501 Patent.

          81.     For example, Defendants direct their customers how to install, configure and

   operate the Accused ’501 Products, including providing instructions, documentation, and technical

   support for customers to install and operate the Accused ’501 Products in a SmartMesh network

   and with devices that communicate emergency messages. This includes instruction, documentation

   and technical support for installing, setting up, and operating the SmartMesh Network itself,

                                                   25
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 26 of 48 PageID #: 514




   including the (1) CommScope/Ruckus-branded ZoneDirector Series Network Controllers and their

   associated software, such as the ZoneDirector OS; (2) CommScope/Ruckus-branded SmartZone

   Series Network Controllers, including their associated software; (3) the CommScope/Ruckus-

   branded Cloud service; and (4) the CommScope/Ruckus-branded APs in “Unleashed” mode,

   including their associated software. This includes but is not limited to the information and

   materials on Defendants’ website.

          82.     Defendants specifically direct their customers on how to create a IoT Suite

   Ecosystem to establish cross-solution policy rules for various deployment examples, while

   allowing for the use of analytic tools and services to monitor and control IoT systems that

   communicate emergency messages such as from IoT panic buttons, including testing, setting up,

   and adjusting a network infrastructure with multi-radio standards support to address a variety of

   IoT requirements. This also includes but is not limited to the information and materials on

   Defendants’ website.

          83.     Defendants have indirectly infringed one or more claims of the ’501 Patent, by,

   among other things, contributing to the direct infringement of others, including customers of the

   ’501 Accused Products by making, offering to sell, or selling, in the United States, or importing a

   component of a patented machine, manufacture, or combination, or an apparatus for use in

   practicing a patented process, constituting a material part of the invention, knowing the same to be

   especially made or especially adapted for use in infringement of the ’501 Patent, and not a staple

   article or commodity of commerce suitable for substantial non-infringing use. Thus, Defendants

   are liable for infringement of the ’501 Patent pursuant to 35 U.S.C. § 271(c).

          84.     SIPCO has complied with the provisions of 35 U.S.C. § 287(a) by requiring

   licensees of its patents to comply with marking requirements, including by requiring licensees of

                                                   26
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 27 of 48 PageID #: 515




   its patents to mark retail products with patent numbers and/or listing products and/or patent

   numbers on publicly available websites, and undertaking reasonable measures to ensure

   compliance by its licensees. On information and belief, Defendants gained actual or constructive

   knowledge of the ’501 Patent as a result of this patent marking. In addition, Defendants have been

   on notice of the ’501 Patent since at least June 1, 2020. By the time of trial, Defendants will thus

   have known and intended (since receiving such notice), that their continued actions would actively

   induce and contribute to actual infringement of one or more claims of the ’501 Patent.

          85.     Defendants undertook and continued their infringing actions despite an objectively

   high likelihood that such activities infringed the ’501 Patent, which has been duly issued by the

   USPTO, and is presumed valid. For example, since, at least the time which Defendants had notice

   of the ’501 Patent and its applicability to their products, Defendants have been aware of an

   objectively high likelihood that its actions constituted and continue to constitute infringement of

   the ’501 Patent, and that the ’501 Patent is valid. On information and belief, Defendants could not

   reasonably, subjectively believe that its actions do not constitute infringement of the ’501 Patent,

   nor could they reasonably, subjectively believe that the patent is invalid. As noted above,

   Defendants became aware of the ’501 Patent and its infringement of the ’501 Patent no later than

   June 1, 2020 when CommScope Holding Co., Inc. received SIPCO’s notice letter dated May 27,

   2020 and sent via Federal Express that same day, and would have become aware of their

   infringement then or shortly thereafter. Despite that knowledge and subjective belief, and despite

   the objectively high likelihood that its actions constitute infringement, Defendants have continued

   its infringing activities. As such, Defendants willfully infringe the ’501 Patent.

          86.     SIPCO has been damaged by Defendants’ infringement of the ’501 Patent.



                                                    27
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 28 of 48 PageID #: 516




                 COUNT 4 - INFRINGEMENT OF U.S. PATENT NO. 8,606,284

          87.     SIPCO incorporates paragraphs 1 through 89 above by reference.

          88.     Defendants have infringed and continue to infringe at least claims 1, 12, 16-18, and

   28-29 (the “Asserted Claims”) of the ’284 Patent in violation of 35 U.S.C. § 271, directly and/or

   indirectly by at least using, manufacturing, importing, supplying, distributing, selling and/or

   offering for sale products and/or systems, including the Accused Products, and/or by contributing

   to or inducing infringement by others with the intent to cause infringement of the ’284 Patent.

          89.     The Asserted Claims of the ’284 Patent are directed to a specific and concrete

   method for connecting wireless devices to a network. As recited in claim 1 and reflected in claim

   18, the method encompasses the specific approach of detecting received signal strength indication

   (RSSI) information reflecting RSSI levels via a RSSI detecting unit, determining candidate devices

   based on those having the N-highest RSSI levels detected by the RSSI detecting unit, and

   connecting the candidate devices to the network. ’284 Patent at claims 1 and 18. The Asserted

   Claims specify a particular metric, RSSI levels, and specify that only those with the N-highest

   levels detected are determined to be candidate devices and connected to the network. Id.

          90.     The specific and concrete nature of the Asserted Claims is further apparent in view

   of the various other metrics and approaches that may be used to determine whether to connect

   devices to a network. As explained in the ’284 Patent itself, instead of using RSSI levels a terminal

   may use location information to determine candidate devices. Id. at 5:8-12. Other known metrics

   that may be used to determine whether to connect a device to a wireless network include the device

   type, the communication protocol(s) supported by the device type, the authentication status, the

   location of the device, whether the device has previously been connected to the network, and a

   large variety of other access restriction metrics and protocols. Even with respect to the metric of

                                                    28
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 29 of 48 PageID #: 517




   RSSI levels, the Asserted Claims offer a specific approach among many possible approaches of

   only accepting the N-highest RSSI levels. As explained in the ’284 Patent itself, other possible

   approaches to connecting wireless devices based on RSSI levels include setting a threshold RSSI

   level and determining all wireless devices having an RSSI level greater than the critical level to be

   candidate devices, or, alternatively, determining only those wireless devices with an RSSI level

   with a given range to be candidate devices. Id. at 5:30-39.

          91.      The Asserted Claims of the ’284 Patent provide technical improvements and

   advantages to wireless networks by overcoming known issues resulting from over-association of

   wireless devices to single terminals or APs. In traditional wireless networks, such as WiFi, the

   wireless end devices, or wireless client stations (STAs), tend to select the AP having the highest

   RSSI level (such as the closest AP terminal). This basic selection approach may result in an

   “overconnected” or “overcrowded” AP—when a high concentration of end devices establish a

   connection to a single AP even if an adjacent AP remains unutilized. This is particularly true for

   wireless networks in public places such as public institutions, to which the ’284 Patent is generally

   directed. See, e.g., ’284 Patent at 9:17-20. The Asserted Claims address this problem by

   implementing a control mechanisms at the terminal where the terminal only establishes a

   connection with candidate devices having the N-highest RSSI. By avoiding overcrowding, the

   Asserted Claims also help to avoid the uncontrolled “ping-pong” effect in wireless network

   environments.

          92.      In addition, limiting the candidate devices to those with the N-highest RSSI also

   facilitates “load balancing” between the multiple wireless devices that form the wireless network.

   See, e.g., ’284 Patent at 3:33-36, 3:36-40, 3:48-53, 4:11-12, Figs. 3-6. By identifying as candidate

   devices only those having the N-highest RSSI, the approach embodied in the Asserted Claims

                                                    29
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 30 of 48 PageID #: 518




   forces other devices to connect to other APs that may not be as close but have a smaller number

   of connected devices, thus spreading the traffic load over the area more uniformly. In this way,

   the Asserted Claims ensure that the wireless network functions to more evenly distributes traffic,

   allowing higher throughput per network and per individual devices, and enabling a stable network

   operation with uniform traffic distribution across the area.

          93.     The Asserted Claims also serve to create wireless networks that are capable of

   higher and more satisfactory data transfer rates to wireless devices, and are less susceptible to

   fluctuations in the overall network topology. As noted in the ’284 Patent, when RSSI levels are

   high, the data transfer state is such that a large amount of data can be provided to candidate devices;

   whereas when RSSI levels are low, only a small amount of data is capable of being provided. ’284

   Patent at 5:57-61. In addition, lower RSSI levels tend to exhibit greater fluctuations than higher

   RSSI levels. Use of a simple “threshold” RSSI level to identify candidate devices can result in

   wireless networks involving connections between a terminal and other wireless devices

   characterized by lower RSSI levels. By identifying as candidate devices only those having the N-

   highest RSSI, the approach embodied in the Asserted Claims helps to avoid the low data

   throughput and fluctuations associated with lower RSSI levels, and can better ensure that the

   connections in the network are at higher RSSI levels, where data transfers are satisfactory and can

   allow for larger amounts of data to be transferred.

          94.     The claimed features and functionality of the Asserted Claims are also not

   “generic” or “conventional.” Although the use of RSSI was known at the time, it was used in a

   manner very different from that of the Asserted Claims. In particular, to the extent any use of

   RSSI was “conventional” in connection with wireless networks, such use was in a highly

   suboptimal manner wherein individual wireless end device selected, for example, the AP with the

                                                     30
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 31 of 48 PageID #: 519




   highest RSSI level—thereby causing a host of problems, as explained above. Even years after the

   priority date of the ’284 Patent these problems were identified and discussed in the art, which

   sought proposed load balancing solutions to address these issues. The ‘284 Patent provides a

   wholly different approach than any “conventional” use of RSSI levels by the individual wireless

   end devices. Indeed, the Asserted Claims recite a use of RSSI levels that is the opposite of so-

   called “conventional” approaches. The Asserted Claims are directed to controlling the network

   connectivity at the terminal and based on the selection of candidate devices with N-highest RSSI

   levels, rather than leaving that decision to end devices, or STAs, that instead tend to automatically

   select the AP with the greatest RSSI level, as in the conventional art. In this way, Asserted Claims

   as a whole operate in a manner that would be considered entirely unconventional.

          95.     Selecting “N-highest RSSI level devices” as in the Asserted Claims of the ’284

   Patent was not routine, conventional, or generic. To the contrary, this represents a novel approach

   to connectivity control in wireless networks, overcoming problems and issues found in the

   conventional approaches at the time, and enabling stable and optimized network throughputs.

   Moreover, additional advanced features provided by the ’284 patent, such as in RSSI ranges,

   enabled even more sophisticated throughput and data transfer rate control. As such, the ’284 Patent

   laid the groundwork and facilitated the development of modern devices with load balancing

   features.

          96.     The Expert Declaration of Branimir Vojcic, D.Sc. Regarding the Patentability

   Under 35 U.S.C. § 101 of the Asserted Claims of U.S. Patent No. 8,606,284, attached hereto as

   Exhibit 7, supports the above allegations and provides additional details that establish that: (1) the

   Asserted Claims of the ’284 Patent focus on specific means or methods to achieve a desired result;

   (2) the Asserted Claims of the ’284 Patent provide technological improvements to the relevant

                                                    31
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 32 of 48 PageID #: 520




   technology existing at the time of the application for the ’284 Patent; and (3) the Asserted Claims

   are not directed to purely well-understood, routine, conventional activities at the time of the

   application for the ’284 Patent, and are instead unconventional in nature.

          97.     For example, Defendants have infringed and continue to infringe at least claim 18

   of the ’284 Patent, directed to a “network connection method of a terminal,” literally and/or under

   the doctrine of equivalents, including by way of example offering for sale and selling (1)

   Defendants’ CommScope/Ruckus-branded APs with ZoneDirector (collectively, the “Accused

   ’284   Products”).   Exemplary     Accused    ’284   Products    include     at   least   Defendants’

   CommScope/Ruckus-branded APs R850, R750, R730, R650, R550, R720, R710, R610, R510,

   M510, H510, C110, T750, T610, T310, T811-CM, E510.

          98.     Each of the Accused ’284 Products contain a network connection method of a

   terminal, e.g., that implement a network connection method that supports load balancing (e.g.,

   ZoneDirector supports management of APs and RF management, including Load Balancing).

          99.     Each of the Accused ’284 Products includes searching for devices, for example by

   performing channel scans of other adjacent APs.

          100.    Each of the Accused ’284 Products includes detecting a received signal strength

   indication (RSSI) level information of the searched devices, the RSSI level information indicating

   an RSSI level. For example, ZoneDirector load balancing performs channels scans to detect RSSI

   level information of APs by measuring the RSSI during channel scans.

          101.    Each of the Accused ’284 Products includes determining candidate devices to

   receive data using the RSSI level. For example, the products load balance client devices by

   determining client RSSI level information, and determine adjacent candidate APs by measuring

   their RSSI level information.

                                                   32
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 33 of 48 PageID #: 521




           102.    Each of the Accused ’284 Products includes connecting the determined candidate

   devices to a network, wherein the determining of the candidate devices is based on the candidate

   devices having an RSSI level among the N-highest RSSI levels detected. For example, the products

   include or exclude candidate devices to the network based on the RSSI levels detected, such as by

   ZoneDirector determining candidate APs by measuring the RSSI level information from devices

   and connecting candidate devices to a network based on the detected RSSI level by enforcing

   desired client limits.

           103.    The features and capabilities of Defendants’ Accused Products reflect Defendants’

   direct infringement by satisfying every element of at least the aforementioned claim of the ’284

   Patent, under 35 U.S.C. § 271(a).

           104.    Where acts constituting direct infringement of the ’284 Patent are not performed by

   Defendants, such acts constituting direct infringement of the ’284 Patent are performed by

   Defendants’ customers and/or end-users who act at the direction and/or control of Defendants,

   with Defendants’ knowledge.

           105.    Plaintiff is informed and believes, and on that basis alleges, that Defendants are

   indirectly infringing one or more claims of the ’284 Patent by active inducement in violation of 35

   U.S.C. § 271(b), by at least using, manufacturing, supplying, distributing, selling and/or offering

   for sale the Accused Products to their customers with the knowledge and intent that use of those

   products would constitute direct infringement of the ’284 Patent.

           106.    For example, Defendants direct their customers how to install, configure and

   operate the Accused ’284 Products, including providing instructions, documentation, and technical

   support for customers to install and operate the Accused ’284 Products in a SmartMesh network.

   This includes instruction, documentation and technical support for installing, setting up, and

                                                   33
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 34 of 48 PageID #: 522




   operating the SmartMesh Network itself, including the (1) CommScope/Ruckus-branded

   ZoneDirector Series Network Controllers and their associated software, such as the ZoneDirector

   OS; (2) CommScope/Ruckus-branded SmartZone Series Network Controllers, including their

   associated software; (3) the CommScope/Ruckus-branded Cloud service; and (4) the

   CommScope/Ruckus-branded APs in “Unleashed” mode, including their associated software. This

   includes but is not limited to the information and materials on Defendants’ website.

          107.    Defendants specifically direct their customers on how to monitor network health

   characteristics, such as failure of APs, how to and how to change and then restore system settings

   relating to “self-healing” functionality, “Smart Uplink Selection,” load balancing, and

   backhauling, including testing, setting up, and adjusting load balancing and backhauling

   functionality. This also includes but is not limited to the information and materials on Defendants’

   website.

          108.    Defendants have indirectly infringed one or more claims of the ’284 Patent, by,

   among other things, contributing to the direct infringement of others, including customers of the

   ’284 Accused Products by making, offering to sell, or selling, in the United States, or importing a

   component of a patented machine, manufacture, or combination, or an apparatus for use in

   practicing a patented process, constituting a material part of the invention, knowing the same to be

   especially made or especially adapted for use in infringement of the ’284 Patent, and not a staple

   article or commodity of commerce suitable for substantial non-infringing use. Thus, Defendants

   are liable for infringement of the ’284 Patent pursuant to 35 U.S.C. § 271(c).

          109.    Defendants have been on notice of the ’284 Patent since at least as of the filing of

   the original Complaint in this matter. By the time of trial, Defendants will thus have known and



                                                   34
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 35 of 48 PageID #: 523




   intended (since receiving such notice), that their continued actions would actively induce and

   contribute to actual infringement of one or more claims of the ’284 Patent.

             110.   Defendants undertook and continued their infringing actions despite an objectively

   high likelihood that such activities infringed the ’284 Patent, which has been duly issued by the

   USPTO, and is presumed valid. For example, since, at least the time which Defendants had notice

   of the ’284 Patent and its applicability to their products, Defendants have been aware of an

   objectively high likelihood that its actions constituted and continue to constitute infringement of

   the ’284 Patent, and that the ’284 Patent is valid. On information and belief, Defendants could not

   reasonably, subjectively believe that its actions do not constitute infringement of the ’284 Patent,

   nor could they reasonably, subjectively believe that the patent is invalid. As noted above,

   Defendants have been aware of the ’284 Patent and its infringement of the ’284 Patent no later

   than the filing of the original Complaint in this matter. Despite that knowledge and subjective

   belief, and despite the objectively high likelihood that its actions constitute infringement,

   Defendants have continued its infringing activities. As such, Defendants willfully infringe the ’284

   Patent.

             111.   SIPCO has been damaged by Defendants’ infringement of the ’284 Patent.

                    COUNT 5 - INFRINGEMENT OF U.S. PATENT NO. 8,666,357

             112.   SIPCO incorporates paragraphs 1 through 106 above by reference.

             113.   Defendants have infringed and continue to infringe the ’357 Patent in violation of

   35 U.S.C. § 271, directly and/or indirectly by at least using, manufacturing, importing, supplying,

   distributing, selling and/or offering for sale products and/or systems, and/or by contributing to or

   inducing infringement by others with the intent to cause infringement of the ’357 Patent.



                                                    35
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 36 of 48 PageID #: 524




          114.   For example, Defendants have infringed and continue to infringe at least claim 9 of

   the ’357 Patent, directed to a “wireless communication device” in a “system for communicating

   emergency messages,” literally and/or under the doctrine of equivalents, including by way of

   example offering for sale and selling (1) Defendants’ CommScope/Ruckus-branded IoT-Ready

   and SmartMesh-enabled APs (collectively, the “Accused ’357 Products”). Exemplary Accused

   ’357 Products include at least Defendants’ CommScope/Ruckus-branded APs R850, R750, R730,

   R650, R550, R720, R710, R610, R510, M510, H510, C110, T750, T610, T310, T811-CM, and

   E510, either with or without a Ruckus IoT Module, e.g., i100.

          115.   Each of the Accused ’357 Products is a wireless communications device in a system

   for communicating emergency message that includes a network of wireless communication

   devices (e.g., a network of Defendants’ APs using Ruckus “SmartMesh” networking technology).

   The system, such as a Ruckus SmartMesh network, is a system for communicating emergency

   messages such as network messages based on information from, as non-limiting examples, the

   state of smart locks, forced room entry conditions, and BLE panic buttons.




                                                  36
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 37 of 48 PageID #: 525




                               (Ruckus IoT Suite Data Sheet, at 4.)

         116.   The network of wireless communication devices also includes a site controller. For

   example, a network includes: (1) a CommScope/Ruckus-branded ZoneDirector Series Network

   Controller, including its firmware and software, such as the ZoneDirector OS; (2) a

   CommScope/Ruckus-branded SmartZone Series Network Controller, whether a physical or

   Virtual device, including its firmware and software; (3) the CommScope/Ruckus-branded Cloud

                                                37
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 38 of 48 PageID #: 526




   service; or (4) a CommScope/Ruckus-branded Unleashed AP serving as a “Master” AP, including

   its firmware and software. Each of the foregoing, together with circuitry, firmware and/or software

   running on the Accused ’357 Products, is configured to monitor communication paths in the

   SmartMesh network (e.g., by detecting failure of APs and monitoring other network health

   characteristics); and redefine the communication paths, such as the wireless hops, when the failure

   of a network transceiver (e.g., CommScope/Ruckus-branded AP) along a communication path is

   detected (e.g., by at least the SmartMesh “self-healing” functionality, “Smart Uplink Selection,”

   load balancing, and backhauling).

          117.    Each of the Accused ’357 Products includes a transceiver (e.g., two-way radio) to

   send and receive one or more emergency messages via one or more devices in the network (e.g.,

   other CommScope/Ruckus-branded APs).

          118.    Each of the Accused ’357 Products also includes a controller (e.g., a CPU)

   operatively coupled to the radio, and configured to communicate with at least one other remote

   wireless device (e.g., CommScope/Ruckus-branded AP) via the transceiver with an emergency

   message. The radio is further configured to transmit an emergency message generated by the

   Accused ’357 Product and to relay an emergency message generated by at least one other remote

   wireless device (e.g., another CommScope/Ruckus-branded AP).

          119.    Each of the Accused ’357 Products also contains a memory (e.g., RAM) for storing

   communication path information for use in transmitting the one or more emergency messages. The

   communication path information comprises identification codes (e.g., Source Addresses (SRCs))

   associated with devices in the network (e.g., CommScope/Ruckus-branded APs) and defining

   transmission paths for wireless communication.



                                                   38
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 39 of 48 PageID #: 527




          120.    The features and capabilities of Defendants’ Accused Products reflect Defendants’

   direct infringement by satisfying every element of at least the aforementioned claim of the ’357

   Patent, under 35 U.S.C. § 271(a).

          121.    Where acts constituting direct infringement of the ’357 Patent are not performed by

   Defendants, such acts constituting direct infringement of the ’357 Patent are performed by

   Defendants’ customers and/or end-users who act at the direction and/or control of Defendants,

   with Defendants’ knowledge.

          122.    Plaintiff is informed and believes, and on that basis alleges, that Defendants are

   indirectly infringing one or more claims of the ’357 Patent by active inducement in violation of 35

   U.S.C. § 271(b), by at least using, manufacturing, supplying, distributing, selling and/or offering

   for sale the Accused ’357 Products to their customers with the knowledge and intent that use of

   those products would constitute direct infringement of the ’357 Patent.

          123.    For example, Defendants direct their customers how to install, configure and

   operate the Accused ’357 Products, including providing instructions, documentation, and technical

   support for customers to install and operate the Accused ’357 Products using Ruckus SmartMesh

   networking technology, as part of a SmartMesh network. This includes instruction, documentation

   and technical support for installing, setting up, and operating the SmartMesh network itself,

   including the (1) CommScope/Ruckus-branded ZoneDirector Series Network Controllers and their

   associated software, such as the ZoneDirector OS; (2) CommScope/Ruckus-branded SmartZone

   Series Network Controllers, including their associated software; (3) the CommScope/Ruckus-

   branded Cloud service; and (4) the CommScope/Ruckus-branded APs in “Unleashed” mode,

   including their associated software. Defendants specifically direct their customers how to monitor

   network health characteristics, such as failure of CommScope/Ruckus-branded APs, how to

                                                   39
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 40 of 48 PageID #: 528




   change and then restore system settings relating to “self-healing” functionality, “Smart Uplink

   Selection,” load balancing, and backhauling, including testing, setting up, and adjusting load

   balancing and backhauling functionality. Defendants also provide services as “virtual” site

   controllers, such as the CommScope/Ruckus-branded Cloud service and the “Virtual” SmartZone

   Network Controllers. The foregoing includes but is not limited to the information and materials on

   Defendants’ websites, including videos, user guides, administrator guides, data sheets, feature

   sheets, and forums where Defendants’ employees respond to users’ questions and comments.

          124.    Defendants have indirectly infringed one or more claims of the ’357 Patent, by,

   among other things, contributing to the direct infringement of others, including customers of the

   ’357 Accused Products by importing into, or making, offering to sell, or selling, in the United

   States, or importing a component of a patented machine, manufacture, or combination, or an

   apparatus for use in practicing a patented process, constituting a material part of the invention,

   knowing the same to be especially made or especially adapted for use in infringement of the ’357

   Patent, and not a staple article or commodity of commerce suitable for substantial non-infringing

   use. Thus, Defendants are liable for infringement of the ’357 Patent pursuant to 35 U.S.C. § 271(c).

          125.    SIPCO has complied with the provisions of 35 U.S.C. § 287(a) by requiring

   licensees of its patents to comply with marking requirements, including by requiring licensees of

   its patents to mark retail products with patent numbers and/or listing products and/or patent

   numbers on publicly available websites, and undertaking reasonable measures to ensure

   compliance by its licensees. On information and belief, Defendants gained actual or constructive

   knowledge of the ’357 Patent as a result of this patent marking. In addition, Defendants have been

   on notice of the ’357 Patent since at least June 1, 2020. Defendants have therefore known and



                                                   40
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 41 of 48 PageID #: 529




   intended (since receiving such notice), that their continued actions would actively induce and

   contribute to actual infringement of one or more claims of the ’357 Patent.

          126.    Defendants undertook and continued their infringing actions despite an objectively

   high likelihood that such activities infringed the ’357 Patent, which has been duly issued by the

   USPTO, and is presumed valid. For example, since, at least the time that Defendants had notice of

   the ’357 Patent and its applicability to their products, Defendants have been aware of an objectively

   high likelihood that their actions constituted and continue to constitute infringement of the ’357

   Patent, and that the ’357 Patent is valid. On information and belief, Defendants could not

   reasonably, subjectively believe that their actions do not constitute infringement of the ’357 Patent,

   nor could they reasonably, subjectively believe that the patent is invalid. As noted above,

   Defendants became aware of the ’357 Patent no later than June 1, 2020 when CommScope Holding

   Co., Inc. received SIPCO’s notice letter dated May 27, 2020 and sent via Federal Express that

   same day, and would have become aware of their infringement then or shortly thereafter. Further,

   SIPCO sent a follow-up letter to Defendants on October 30, 2020, by overnight mail to the legal

   departments for CommScope Holding Co., Inc., ARRIS Solutions, Inc., and Ruckus Wireless

   Inc.’s, specifically directing them to claim 9 of the ’357 Patent and by e-mail to the legal

   department for CommScope Holding Co., Inc. Despite that knowledge and subjective belief, and

   despite the objectively high likelihood that their actions constitute infringement, Defendants have

   continued their infringing activities. As such, Defendants willfully infringe the ’357 Patent.

          127.    SIPCO has been damaged by Defendants’ infringement of the ’357 Patent.

                  COUNT 6 - INFRINGEMENT OF U.S. PATENT NO. 7,697,492

          128.    SIPCO incorporates paragraphs 1 through 122 above by reference.



                                                    41
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 42 of 48 PageID #: 530




          129.    Defendants have infringed and continue to infringe the ’492 Patent in violation of

   35 U.S.C. § 271, directly and/or indirectly by at least using, manufacturing, importing, supplying,

   distributing, selling and/or offering for sale products and/or systems, including the Accused

   Products, and/or by contributing to or inducing infringement by others with the intent to cause

   infringement of the ’492 Patent.

          130.    For example, Defendants have infringed and continue to infringe at least claim 14

   of the ’492 Patent, directed to a “wireless communication device for use in a communication

   system,” literally and/or under the doctrine of equivalents, including by way of example offering

   for sale and selling (1) Defendants’ CommScope/Ruckus-branded IoT-Ready APs supporting

   Zigbee, (2) Defendants’ CommScope/ARRIS-branded IoT-Ready HomeAssure gateways

   supporting Zigbee, and (3) Defendants’ CommScope/ARRIS-branded IoT-Ready Smart Media

   Devices supporting Zigbee (collectively, the “Accused ’492 Products”). Exemplary Accused ’492

   Products include at least Defendants’ CommScope/Ruckus-branded APs R850, R750, R730,

   R650, R550, R720, R710, R610, R510, M510, H510, C110, T750, T610, T310, T811-CM, E510,

   either with or without a Ruckus IoT Module (e.g., i100), Defendants’ CommScope/ARRIS-

   branded gateway models NVG558 and NVG578 with Zigbee radio, and Defendants’ IoT-Ready

   Smart Media Devices with Zigbee radio.

          131.    Each of the Accused ’492 Products is a wireless communication device for use in

   a communication system to communicate command and sensed data between remote wireless

   communication devices (e.g., between Defendants’ products supporting Zigbee and third-party

   compatible Zigbee IoT devices such as Zigbee door locks).

          132.    Each of the above Accused ’492 Products includes a transceiver (e.g., Zigbee radio)

   configured to send and receive wireless communications (e.g., IEEE802.15.4/Zigbee frames).

                                                   42
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 43 of 48 PageID #: 531




          133.    Each of the above Accused ’492 Products further includes a controller (e.g., a

   microprocessor/CPU/controlling circuit) configured to communicate with at least one other remote

   wireless device (e.g., Zigbee radio of compatible third-party Zigbee IoT devices) via the

   transceiver with a preformatted message (e.g., IEEE802.15.4/Zigbee frames), the controller is

   further configured to format a message comprising a receiver address (e.g., Destination Address

   in IEEE802.15.4/Zigbee frames) comprising a scalable address of at least one remote wireless

   device; a command indicator (e.g., Command Identifier in IEEE802.15.4/Zigbee frames)

   comprising a command code; a data value comprising a scalable message (e.g., variable payload

   in IEEE802.15.4/Zigbee frames).

          134.    The features and capabilities of Defendants’ Accused ’492 Products reflect

   Defendants’ direct infringement by satisfying every element of at least the aforementioned claim

   of the ’492 Patent, under 35 U.S.C. § 271(a).

          135.    Where acts constituting direct infringement of the ’492 Patent are not performed by

   Defendants, such acts constituting direct infringement of the ’492 Patent are performed by

   Defendants’ customers and/or end-users who act at the direction and/or control of Defendants,

   with Defendants’ knowledge.

          136.    Plaintiff is informed and believes, and on that basis alleges, that Defendants are

   indirectly infringing one or more claims of the ’492 Patent by active inducement in violation of 35

   U.S.C. § 271(b), by at least using, manufacturing, supplying, distributing, selling and/or offering

   for sale the Accused Products to their customers with the knowledge and intent that use of those

   products would constitute direct infringement of the ’492 Patent.

          137.    For example, Defendants direct their customers how to install, configure and

   operate the Accused ’492 Products, including providing instructions, documentation, and technical

                                                   43
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 44 of 48 PageID #: 532




   support for customers to install and operate the Accused ’492 Products in an IEEE802.15.4/Zigbee

   network. Defendants specifically direct their customers on how to incorporate Zigbee IoT devices

   to IEEE802.15.4/Zigbee networks including the Accused ’492 Products and how to monitor and

   control the incorporated third-party Zigbee IoT devices using the Accused ’492 Products, thereby

   communicating command and sensed data between the Accused ’492 Products and the third-party

   Zigbee IoT devices. This includes but is not limited to the information and materials on

   Defendants’ website and training/instruction videos posted by Defendants on the Internet. (See,

   e.g.,    https://www.youtube.com/watch?v=JKxriG1fllM            (dated     June       19,      2019);

   https://www.youtube.com/watch?v=oqze7km_WlY            (dated    June    20,     2019).)    Following

   Defendants’ instructions and directions, their customers directly infringe the claims (including

   method claims) of the ’492 Patent by using and operating the Accused ’492 Products within

   IEEE802.15.4/Zigbee networks that also include compatible third-party Zigbee IoT devices.

           138.   Defendants have indirectly infringed one or more claims of the ’492 Patent, by,

   among other things, contributing to the direct infringement of others, including customers of the

   ’492 Accused Products by making, offering to sell, or selling, in the United States, or importing a

   component of a patented machine, manufacture, or combination, or an apparatus for use in

   practicing a patented process, constituting a material part of the invention, knowing the same to be

   especially made or especially adapted for use in infringement of the ’492 Patent, and not a staple

   article or commodity of commerce suitable for substantial non-infringing use. Thus, Defendants

   are liable for infringement of the ’492 Patent pursuant to 35 U.S.C. § 271(c).

           139.   SIPCO has complied with the provisions of 35 U.S.C. § 287(a) by requiring

   licensees of its patents to comply with marking requirements, including by requiring licensees of

   its patents to mark retail products with patent numbers and/or listing products and/or patent

                                                   44
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 45 of 48 PageID #: 533




   numbers on publicly available websites, and undertaking reasonable measures to ensure

   compliance by its licensees. On information and belief, Defendants gained actual or constructive

   knowledge of the ’492 Patent as a result of this patent marking. In addition, Defendants have been

   on notice of the ’492 Patent since at least June 1, 2020. By the time of trial, Defendants will thus

   have known and intended (since receiving such notice), that their continued actions would actively

   induce and contribute to actual infringement of one or more claims of the ’492 Patent.

          140.    Defendants undertook and continued their infringing actions despite an objectively

   high likelihood that such activities infringed the ’492 Patent, which has been duly issued by the

   USPTO, and is presumed valid. For example, since, at least the time which Defendants had notice

   of the ’492 Patent and its applicability to their products, Defendants have been aware of an

   objectively high likelihood that its actions constituted and continue to constitute infringement of

   the ’492 Patent, and that the ’492 Patent is valid. On information and belief, Defendants could not

   reasonably, subjectively believe that its actions do not constitute infringement of the ’492 Patent,

   nor could they reasonably, subjectively believe that the patent is invalid. As noted above,

   Defendants became aware of the ’492 Patent and its infringement of the ’492 Patent no later than

   June 1, 2020, when CommScope Holding Co., Inc. received SIPCO’s notice letter dated May 27,

   2020 and sent via Federal Express that same day, and would have become aware of their

   infringement then or shortly thereafter. Despite that knowledge and subjective belief, and despite

   the objectively high likelihood that its actions constitute infringement, Defendants have continued

   its infringing activities. As such, Defendants willfully infringe the ’492 Patent.

          141.    SIPCO has been damaged by Defendants’ infringement of the ’492 Patent.

                                        PRAYER FOR RELIEF

          WHEREFORE, SIPCO prays for relief as follows:

                                                    45
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 46 of 48 PageID #: 534




          1.      A judgment declaring that Defendants have infringed and is infringing one or more

   claims of the ’587 Patent, ’838 Patent, ’501 Patent, ’284 Patent, ’357 Patent, and ’492 Patent;

          2.      A judgment awarding SIPCO compensatory damages as a result of Defendants’

   infringement of one or more claims of the ’587 Patent, ’838 Patent, ’501 Patent, ’284 Patent, ’357

   Patent, and ’492 Patent, together with interest and costs, consistent with lost profits and in no event

   less than a reasonable royalty;

          3.      A judgment awarding SIPCO treble damages, pre-judgment, and post-judgment

   interest under 35 U.S.C. § 284 and as otherwise allowed by law as a result of Defendants’ willful

   and deliberate infringement of one or more claims of the ’587 Patent, ’838 Patent, ’501 Patent,

   ’284 Patent, ’357 Patent, and ’492 Patent;

          4.      A judgment declaring that this case is exceptional and awarding SIPCO its

   expenses, costs, and attorneys’ fees in accordance with 35 U.S.C. §§ 284 and 285 and Rule 54(d)

   of the Federal Rules of Civil Procedure;

          5.      A grant of preliminary and permanent injunctions enjoining Defendant from further

   acts of infringement of one or more claims of the ’587 Patent, ’838 Patent, ’501 Patent, ’284 Patent,

   ’357 Patent, and ’492 Patent; and

          6.      Such other and further relief as the Court deems just and proper.

                                       JURY TRIAL DEMANDED

          SIPCO hereby demands a trial by jury.



    Dated: May 21, 2021                              By: /s/ Michael J. Word
                                                        Geoff Culbertson
                                                        Kelly Tidwell
                                                        PATTON, TIDWELL & CULBERTSON, LLP
                                                        2800 Texas Boulevard (75503)

                                                     46
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 47 of 48 PageID #: 535




                                            Post Office Box 5398
                                            Texarkana, TX 75505-5398
                                            Telephone: (903) 792-7080
                                            Facsimile: (903) 792-8233
                                            gpc@texarkanalaw.com
                                            kbt@texarkanalaw.com

                                            James A. (Tripp) Fussell
                                            Jamie B. Beaber
                                            Alison T. Gelsleichter
                                            Sen (Alex) Wang
                                            MAYER BROWN LLP
                                            1999 K Street, N.W.
                                            Washington, D.C. 20006
                                            Telephone: (202) 263-3000
                                            Facsimile: (202) 263-3300
                                            jfussell@mayerbrown.com
                                            jbeaber@mayerbrown.com
                                            AGelsleichter@mayerbrown.com
                                            awang@mayerbrown.com

                                            Michael J. Word
                                            Luiz Miranda
                                            MAYER BROWN LLP
                                            71 S. Wacker Drive
                                            Chicago, Illinois 60606
                                            Telephone: (312) 782-0600
                                            Facsimile: (312) 701-7711
                                            mword@mayerbrown.com
                                            lmiranda@mayerbrown.com

                                            Cliff A. Maier
                                            Gray Buccigross
                                            MAYER BROWN LLP
                                            Two Palo Alto Square
                                            Suite 300
                                            3000 El Camino Real
                                            Palo Alto, CA 94306
                                            Telephone: (650) 331-2000
                                            Facsimile: (650) 331-2060
                                            cmaier@mayerbrown.com
                                            gbuccigross@mayerbrown.com

                                            Attorneys for Plaintiff SIPCO, Inc.


                                       47
Case 5:20-cv-00168-RWS-CMC Document 48 Filed 05/21/21 Page 48 of 48 PageID #: 536




                                   CERTIFICATE OF SERVICE

          I hereby certify that as of this day all counsel of record who are deemed to have
   consented to electronic service are being served with a copy of this document via electronic mail.


    Dated: May 21, 2021                              /Michael J. Word/
                                                     Michael J. Word




                                                  48
